DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 14 April 2021. Claims 1, 3-9, 29-31, 36 and 54 have been amended. Claims 10-27 and 37-53 have been cancelled. No claims have been added. Therefore, claims 1-9, 28-36 and 54-58 are presently pending in this application.
Claims 1-9 and 28-35 are allowed and claims 36 and 54-58 are canceled based on the examiners amendment and examiner’s reasons for allowance below.
Drawings
The drawings were received on 14 April 2021.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
In claim 1, line 7 recites the limitation of “a flange element adapted to form a sealing surface when mated to the individual”. Line 17 recites the limitation of “a structural member configured to mechanically support the aperture”. Lines 20-
In claim 36, line 6 recites the limitation of “a flange element adapted to form a sealing surface when mated to the individual”. Line 15 recites the limitation of “a structural member configured to mechanically support the aperture”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael A. Whittaker on 26 April 2021.
The application has been amended as follows: 
In claim 9, line 3 replace “each rib in the first and second plurality of ribs” with --each arcuate rib in the first and second plurality of arcuate ribs--.
In claim 31, line 3 replace “applying a therapeutic” with --applying the therapeutic--.
Cancel claims 36 and 54-58
Response to Arguments
Applicant’s arguments, see remarks, filed 14 April 2021, with respect to the 35 U.S.C. 112(a) rejections of claims 9 and 28 and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The  35 U.S.C. 112(a) rejections of claims 9 and 28 and 35 U.S.C. 112(b) rejections have been withdrawn. 
Reasons for Allowance
Claims 1-9 and 28-35 are allowed and claims 36 and 54-58 are canceled. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A therapy device configured for the administration of negative pressure upon an external surface of an individual, the therapy device comprising: a chamber comprising (a) a pressure containment structure comprising (i) a flexible membrane which defines a chamber, (ii) an aperture through the flexible membrane, and (iii) a flange element adapted to form a sealing surface when mated to the individual, wherein a first surface of the flange element is configured to approximately conform to 
The closest prior art of record is Aarestad (2014/0144450 A1).
In figures 15-16 Aarestad discloses a therapy device (see fig. 16) configured for the administration of negative pressure upon the external surface of the individual, the therapy device comprising: a chamber comprising a. a pressure containment structure comprising (i) a flexible membrane which defines a chamber (see fig. 15), (ii) an aperture through the flexible membrane (see fig. 16), and (iii) a flange element (see figs. 15 and 18) adapted to form a sealing surface when mated to the individual, wherein a first surface of the flange element is configured to approximately conform to a continuous contact area on the individual defined by a first location corresponding to a first gonion on one side of the individual's mandibular body, a second location corresponding to the individual's mental protuberance, a third location corresponding to a second gonion on the opposite side of the individual's mandibular body, and a fourth location corresponding to the individual's thyroid cartilage and an air pump (see para. [0019]) operably connected to the chamber at the aperture to produce the therapeutic level of negative pressure within the chamber. 
Aarestad does not disclose “(b) a skeleton structure that is formed as a discrete element from the pressure containment structure, the skeleton structure configured to be positioned inside the pressure containment structure and comprising (i) a structural member configured to mechanically support the aperture and comprising a first hinge point and a second hinge point on a first side thereof and a third hinge point and a fourth hinge point on a second side thereof, (ii) a strapping member that extends at 
Aarestad does not disclose the limitations as recited in amended claim 1, which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure. Therefore, claims 1-9 and 28-35 are allowed and claims 36 and 54-58 are canceled as recited in the examiner’s amendment and examiners reasons for allowance above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785